SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-21555 AMASYS CORPORATION (Exact name of registrant issuer as specified in its charter) Delaware 54-1812385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 N. Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of principal executive offices, including zip code) Registrant’s phone number, including area code (703) 797-8111 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES o NO ý Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 5, 2010 Common Stock, $.01 par value AMASYS CORPORATION INDEX Page No. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Balance Sheets — September 30, 2010 (Unaudited) and June 30, 2010 3 Statements ofOperations (Unaudited) — Three months ended September 30, 2010 and 2009 and the period from entering development stage (October 1, 2006) through September 30, 2010 4 Statements of Cash Flows (Unaudited) — Three months ended September 30, 2010 and 2009 and the period from entering development stage (October 1, 2006) through September 30, 2010 5 Notes to Financial Statements 6-9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10-13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4T. CONTROLS AND PROCEDURES 14 PART II OTHER INFORMATION 14 PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS AMASYS CORPORATION (A Development Stage Company) BALANCE SHEETS September 30, June 30, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related parties Notes payable and accrued interest, related parties TOTAL CURRENT LIABILITIES STOCKHOLDERS’ DEFICIT: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding at September 30, 2010 and June 30, 2010, respectively - - Common stock, $.01 par value, 20,000,000 shares authorized, 8,669,210 and 6,669,210 shares issued and outstanding at September 30, 2010 and June 30, 2010, respectively Additional paid in capital Accumulated deficit (including $284,359 accumulated during development stage) ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. AMASYS CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Period from entering Development Stage (October 1, 2006) through September 30, REVENUES $ - $ - $ - COST OF SALES - - - GROSS PROFIT - - - OPERATING EXPENSES: General and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE): Interest expense ) ) ) Loss on extinguishment of debt - - ) Gain on sale of short term investment - - Total other expense ) ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) Provision for income taxes - - - NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) NET LOSS PER SHARE OF COMMON STOCK — Basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING —Basic and diluted The accompanying notes are an integral part of the financial statements. AMASYS CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended September 30, Period from entering Development Stage (October 1, 2006) through September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for loans - - Gain on sale of short term investment - - ) Changes in operating assets and liabilities; Accounts payable and accrued expenses Accounts payable, related parties - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Net proceeds from sale of short term investment - - Net cash provided by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - - Proceeds from notes payable, related parties Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH, Beginning of period CASH, End of period $ $ $ SUPPLEMENTAL DISCLOSURE OF NON CASHFINANCING ACTIVITIES: Notes payable, related party used to exercise warrants $ $ $ The accompanying notes are an integral part of the financial statements. AMASYS CORPORATION (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation — The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.All references to Generally Accepted Accounting Principles (“GAAP”) are in accordance with The FASB Accounting Standards Codification (“ASC”) and the Hierarchy of Generally Accepted Accounting Principles. The unaudited financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the audited financial statements and footnotes for the year ended June 30, 2009 included in our Annual Report on Form 10-K. The results of the three month period ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year ending June 30, 2011. Going Concern — The accompanying financial statements have been prepared assuming that we will continue as a going concern.We have suffered recurring losses from operations since our inception and have an accumulated deficit of $648,121 at September 30, 2010.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classifications of liabilities that might be necessary should we be unable to continue our existence. In addition, our recovery is dependent upon future events, the outcome of which is undetermined.We intend to continue to attempt to raise additional capital, but there can be no certainty that such efforts will be successful. Development Stage Activities - Since we redeemed and converted all of the outstanding Series A Preferred Stock of Comtex at the end of September 2006, starting October 1, 2006 we have not conducted any business operations. All of our operating results and cash flows reported in the accompanying financial statements from October 1, 2006 are considered to be those related to development stage activities and represent the cumulative amounts from its development stage activities required to be reported. Use of Estimates —The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents — We consider investments with original maturities of 90days or less to be cash equivalents. Income Taxes — The Company accounts for income taxes in accordance with ASC Topic 740. Deferred tax assets and liabilities are recognized to reflect the estimated future tax effects, calculated at currently effective tax rates, of future deductible or taxable amounts attributable to events that have been recognized on a cumulative basis in the financial statements. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some portion of the deferred tax asset will not be realized. Stock-Based Compensation — The Company accounts for stock based compensation in accordance with ASC Topic 718.ASC Topic 718 requires recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements over the period the employee is required to perform the services in exchange for the award. Awards are measured at their grant date fair value. Stock based compensation expense is to be recognized on awards ultimately vested and expected to vest, therefore, the amount recognized must be reduced for estimated forfeitures.Forfeitures must be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those original estimates. Net Loss Per Share — Basic net loss and diluted loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the period. Diluted net income per share is calculated by dividing the net income by the weighted-average number of shares and dilutive potential common shares outstanding during the period. Dilutive potential shares consist of dilutive shares issuable upon the exercise of outstanding stock options and warrants computed using the treasury stock method. Concentration of Credit Risk — Financial instruments that potentially subject us to a concentration of credit risk consist of cash.We maintain our cash with high credit quality financial institutions; at times, such balances with any one financial institution may exceed FDIC insured limits. Subsequent Events - In preparing the financial statements, management has evaluated, as determined necessary by the Company’s management, events that have occurred after September 30, 2010, up until the issuance of the financial statements. Fair Value of Financial Instruments — Our financial instruments consist of cash, accounts payable, accrued expenses and notes payable.The carrying values of cash, accounts payable,accrued expenses and notes payable are representative of their fair values due to their short-term maturities. Fair Value Measurements and Disclosures - ASC Topic 820 defines fair value, establishes a framework for measuring fair value, establishes a three-level valuation hierarchy for disclosure of fair value measurement and enhances disclosure requirements for fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: Level1 - Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level2 - Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company’s adoption of fair value measurements and disclosures did not have a material impact on the financial statements and financial statement disclosures. Recent Accounting Pronouncements - Several new accounting pronouncements have been issued by the FASB.Each of these pronouncements, as applicable, has been or will be adopted by the Company. Management does not believe the adoption of any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or operating results. NOTE 2 – NOTE PAYABLE RELATED PARTIES During the year ended June 30, 2007, we received $10,000 from Private Capital Group, L.L.C., a shareholder of the Company.This note has an interest rate of 10% per annum, is unsecured and had an original due date of December 31, 2007.The note was extended with the same terms and a due date of December 31, 2010.As an inducement to make the loan, we issued 1,000,000 shares of restricted common stock with a fair market value of $10,000 (par value) and issued a warrant for an additional 1,000,000 shares of restricted common stock with an exercise price of $.01 per share.The warrants were estimated to have no significant fair market value. On August 24, 2010, the loan amount was used to exercise the warrant issued for the 1,000,000 shares of common stock for an exercise price of $0.01.Interest was accrued on the loan through August 24, 2010.As of September 30, 2010, the loan balance was $0 and the accrued interest payable totaled $3,252. During the year ended June 30, 2007, we received $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 10% per annum, is unsecured and had an original due date of December 31, 2007.The note was extended with the same terms and a due date of December 31, 2010.As an inducement to make the loan, we issued 1,000,000 shares of restricted common stock with a fair market value of $10,000 (par value) and issued a warrant for an additional 1,000,000 shares of restricted common stock with an exercise price of $.01 per share.The warrants were estimated to have no significant fair market value. On August 24, 2010, the loan amount was used to exercise the warrant issued for the 1,000,000 shares of common stock for an exercise price of $0.01.Interest was accrued on the loan through August 24, 2010.As of September 30, 2010, the loan balance was $0 and the accrued interest payable totaled $3,252. During the year ended June 30, 2008, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $5,177 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2008, we received an additional $5,000 from Private Capital Group, L.L.C., a shareholder of the Company.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $1,611 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2008, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $4,093 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2009, we received an additional $25,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $6,121 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2009, we received an additional $40,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $9,034 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2009, we received an additional $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $1,828 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $1,928 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $554 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $411 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $281 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the quarter ended September 30, 2010, we received an additional $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2010.As of September 30, 2010, accrued interest payable totaled $214 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. NOTE 3 – STOCK WARRANTS During the year ended June 30, 2007, we issued two warrants as part of an incentive for two notes payable, related parties.The warrants are for the purchase of 2,000,000 shares of restricted common stock at an exercise price of $.01.The warrants have a fair market value of $-0- using the Black Scholes method of calculation and the warrants expire in 2017. During the three months ended September 30, 2010, these warrants were exercised by using the related note payable, related party loan balance in lieu of cash proceeds.In this transaction, 2,000,000 shares of common stock were issued for a par value of $0.01and the notes payable, related party that were issued on May 24, 2007 have a balance of $0. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information contained in this Form 10-Q is intended to update the information contained in our Annual Report on Form 10-K for the year ended June 30, 2010 and presumes that readers have access to, and will have read, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other information contained in such Form 10-K.The following discussion and analysis also should be read together with our financial statements and the notes to the financial statements included elsewhere in this Form 10-Q. The following discussion contains certain statements that may be deemed “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements appear in a number of places in this Report, including, without limitation, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These statements are not guarantees of future performance and involve risks, uncertainties and requirements that are difficult to predict or are beyond our control.Forward-looking statements speak only as of the date of this quarterly report. You should not put undue reliance on any forward-looking statements.We strongly encourage investors to carefully read the factors described in our Annual Report on Form 10-K for the year ended June 30, 2010 in the section entitled “Risk Factors” for a description of certain risks that could, among other things, cause actual results to differ from these forward-looking statements. We assume no responsibility to update the forward-looking statements contained in this quarterly report on Form 10-Q. The following should also be read in conjunction with the unaudited Financial Statements and notes thereto that appear elsewhere in this report. Company History AMASYS Corporation (“AMASYS”, the “Company,” us, we or our) was incorporated in Delaware in 1992, and in 1996 received all remaining assets of Infotechnology, Inc. (“Infotech”), a Delaware company, following the completion of Infotech’s Chapter 11 Bankruptcy reorganization, in accordance with an Assignment and Assumption Agreement, dated October 11, 1996, and effective as of June 21, 1996.As a result of a series of transactions during the 1980’s, Infotech, then principally engaged in the information and communications business, acquired equity interests in Comtex News Network, Inc. (“Comtex”) and Analex Corporation (“Analex”), formerly known as Hadron, Inc.As of December 31, 2006 AMASYS no longer had an equity interest in Comtex and no longer had an equity interest in Analex. Critical Accounting Policies Our financial statements were prepared in conformity with U.S. generally accepted accounting principles.As such, management is required to make certain estimates, judgments and assumptions that they believe are reasonable based upon the information available.These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the periods presented.The significant accounting policies which management believes are the most critical to aid in fully understanding and evaluating our reported financial results include the following: Derivatives ASC Topic 815 establishes accounting and reporting standards for derivative instruments and requires that all derivatives be recorded on the balance sheet at fair value.Additionally, the accounting for changes in fair value depends on whether the derivative instrument is designated and qualifies as part of a hedging relationship and, if so, the nature of the hedging activity.Changes in the fair value of derivatives that do not qualify for hedge treatment are recognized currently in earnings. Valuation of Deferred Tax Assets We recognize deferred tax assets and liabilities based on the difference between the financial statement and tax bases of assets and liabilities.We regularly review our deferred tax assets for recoverability and establish a valuation allowance based on historical taxable income, projected future taxable income and the expected timing of the reversals of existing temporary differences.Based upon the level of historical taxable income and projections for future taxable income over the periods in which the net operating loss carryforwards are available to reduce income taxes payable, we have established a full valuation allowance against the deferred tax assets. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from these estimates. For the Three Months Ended September 30, 2010 and 2009 Results of Operations General and Administrative Expenses General and administrative expenses were $18,250 and $17,360 for the three months ended September 30, 2010 and 2009, respectively. The increase in general and administrative expenses for the three month period was mainly due to the increase in various corporate expenses. Other Income (Expense) Other income (expense) was $(4,742) and $(3,964) for the three months ended September 30, 2010 and 2009, respectively.The increase for the three month period is due to the additional interest expense incurred on our additional notes payable, related parties. Liquidity and Capital Resources Net cash used in operating activities was $8,960 and $5,020 in the three months ended September 30, 2010 and 2009, respectively.The increase was primarily due to the increase in our net loss for the three months ended September 30, 2010 compared to 2009 and the increase in our accounts payable and accrued expenses. Net cash provided by investing activities was $-0- and $-0- in the three months ended September 30, 2010 and 2009, respectively. Net cash provided by financing activities was $10,000 and $15,000 in the three months ended September 30, 2010 and 2009, respectively.The decrease in cash provided by financing activities was due to the reduction in proceeds from notes payable, related parties. We suffered recurring losses from operations and have an accumulated deficit of $648,121 at September 30, 2010.Currently, we are a non-operating public company. We seek suitable candidates for a business combination with a private company.In the event we use all of our cash resources, C.W. Gilluly has indicated the willingness to loan us funds at the prevailing market rate, assuming we find a suitable candidate for a business combination, until such business combination is consummated.Even though this is Mr. Gilluly's current intention, he has made no firm commitment and it is at his sole discretion whether or not to fund us.In the event Mr. Gilluly does not fund us, we will not have the funds necessary to operate and will have to dissolve. Inflation and Seasonality Inflation has not been material to us during the past five years. Seasonality has not been material to us. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Risk Factors The following important factors, and the important factors described elsewhere in this report or in our other filings with the SEC, could affect (and in some cases have affected) our results and could cause our results to be materially different from estimates or expectations.Other risks and uncertainties may also affect our results or operations adversely.The following and these other risks could materially and adversely affect our business, operations, results or financial condition. We have a history of net losses and may never achieve or maintain profitability. We have a history of incurring losses from operations. As of September 30, 2010, we had an accumulated deficit of $648,121.We are currently funding our operations through loans. Our ability to continue may prove more expensive than we currently anticipate and we may incur significant additional costs and expenses. We are a non-operating company seeking a suitable transaction and may not find a suitable candidate or transaction. We are a non-operating company.If we are unable to consummate a transaction or become profitable we will be forced to liquidate and dissolve which will take three years to complete and may result in our distributing less cash to our shareholders.Additionally, we will be spending cash during the winding down and may not have enough cash to distribute to our shareholders. We will continue to incur claims, liabilities and expenses that will reduce the amount available for distribution to stockholders. Claims, liabilities and expenses incurred while seeking a private company transaction or any subsequent dissolution, such as legal, accounting and consulting fees and miscellaneous office expenses, will reduce the amount of assets available for future distribution to stockholders. If available cash and amounts received on the sale of non-cash assets are not adequate to provide for our obligations, liabilities, expenses and claims, we may not be able to distribute meaningful cash, or any cash at all, to our stockholders. We will continue to incur the expenses of complying with public company reporting requirements. We have an obligation to continue to comply with the applicable reporting requirements of the Securities Exchange Act of 1934, as amended, even though compliance with such reporting requirements is economically burdensome. Our auditors have expressed a going concern opinion . Primarily as a result of our recurring losses and our lack of liquidity, we received a report from our independent auditors that includes an explanatory paragraph describing the substantial uncertainty as to our ability to continue as a going concern for the year ended June 30, 2010. Any future sale of a substantial number of shares of our common stock could depress the trading price of our common stock. Any sale of a substantial number of shares of our common stock (or the prospect of sales) may have the effect of depressing the trading price of our common stock. In addition, these sales could lower our value. Our stock price is likely to be highly volatile because of several factors, including a limited public float. The market price of our stock is likely to be highly volatile because there has been a relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price. You may not be able to resell our common stock following periods of volatility because of the market's adverse reaction to volatility. Other factors that could cause such volatility may include, among other things are announcements concerning our strategy, litigation and general market conditions. Because our common stock is considered a "penny stock" any investment in our common stock is considered to be a high-risk investment and is subject to restrictions on marketability. Our common stock is currently listed on the Pink Sheets and is considered a "penny stock." The Pink Sheets is generally regarded as a less efficient trading market than the NASDAQ Capital Market. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and any salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock. Since our common stock is subject to the regulations applicable to penny stocks, the market liquidity for our common stock could be adversely affected because the regulations on penny stocks could limit the ability of broker-dealers to sell our common stock and thus your ability to sell our common stock in the secondary market.There is no assurance our common stock will be quoted on NASDAQ or the NYSE or listed on any exchange, even if eligible. ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information requiredby this Item. ITEM 4T - CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES. Our management, with the participation of our president and our chief financial officer, carried out anevaluation of the effectiveness of our "disclosure controls and procedures" (asdefined in the Securities Exchange Act of 1934 (the "Exchange Act") Rules13a-15(e) and 15-d-15(e)) as of the end of the period covered by this report(the "Evaluation Date"). Based upon that evaluation, our President and our ChiefFinancial Officer concluded that, as of the Evaluation Date, our disclosurecontrols and procedures are effective to ensure that information required to bedisclosed by us in the reports that we file or submit under the Exchange Act (i)is recorded, processed, summarized and reported, within the time periodsspecified in the SEC's rules and forms and (ii) is accumulated andcommunicated to our management, including our President and our Chief FinancialOfficer, as appropriate to allow timely decisions regarding required disclosure. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING. There were no changes inour internal controls over financial reporting that occurred during the periodcovered by this report that has materially affected, or is reasonably likely tomaterially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 6. Exhibits 31 Certification of President pursuant to Exchange Act Rule 13a-14 and 15d-14 as adopted pursuant to section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of the Company’s Chief Executive Officer and Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMASYS CORPORATION Date: November 5, 2010 /s/ C.W. Gilluly Name: C.W. Gilluly, Ed.D. Title:President, Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit Description 31 Certification of President pursuant to Exchange Act Rule 13a-14 and 15d-14 as adopted pursuant to section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of the Company’s Chief Executive Officer and Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
